Opinion by
Me. Justice Mitchell,
The decree, so far as appears by the record, was entered in short, that an injunction be issued “ as prayed for.” The argument of appellant implies that this would compel the borough to maintain the .pipe through plaintiff’s land in order that he might have a supply of water from it. We do not see that such result is fairly deducible from the decree in connection with the prayer of the bill, but to avoid any question of that kind it may be well to say that while plaintiff has acquired a right to take water from the pipe as long as it flows, there is nothing in the case to show that he has a right to compel the maintenance of the pipe for his benefit. If the borough in good faith, and not with the purpose to defeat the plaintiff’s right, desires to make such changes in its waterworks as will require the abandonment of this pipe, there is nothing in this decree to prevent it from so doing.
With this supplementary explanation the decree is affirmed on the conclusions of law in the opinion of the court below.
Decree affirmed.